Case 1:19-cr-00607-AJN Document 73 Filed 09/11/20 Page 1of1

EPSTEIN SACKS PLLC USDC SDNY
ATTORNEYS AT LAW oor

ELECTRONICALLY FILED
100 LAFAYETTE STREET DOC#:
SUITE 509 DATE FILED:_9/11/2020_

NEW YORK, N.Y. 10013
(212) 684-1230

 

BENNETT M. EPSTEIN: (917) 653-7116
SARAH M. SACKS: (917) 566-6196

September 11, 2020

Hon. Alison J. Nathan

United States District Judge
Southern District of New York
United States Courthouse

40 Foley Square

New York, NY 10007

Filed on ECF

Re: United States v. Alejandro Paulino

19 Cr. 607 (AJN)
Dear Judge Nathan:

We represent the defendant Alejandro Paulino under the Criminal Justice Act. We write
to ask the Court to modify Mr. Paulino’s bail conditions so that he can accept a job offer in
Stamford, Connecticut. Under his current bail conditions, his travel is limited to the Southern and
Eastern Districts of New York. As we explained in our September 4, 2020 letter to the Court (Dkt.
#68), Mr. Paulino had jobs at two different restaurants in Manhattan when restaurants were ordered
to close in-person dining due to the current COVID-19 pandemic. He was laid off at that time and
has been searching for a job ever since. (As the Court can imagine, finding restaurant jobs during
this time has been challenging.) He has just been offered a job as a busboy/assistant server at the
Kouzina Greek Taverna & Barn in Stamford, and they would like him to start tomorrow (Saturday,
September 12, 2020) if possible. SO ORDERED.

We have spoken to pretrial services, and they have no objection to the Court modifying
Mr. Paulino’s bail conditions so that he can travel to and from work in Stamford, Connecticut.
They also noted that Mr. Paulino has been completely compliant with pretrial services since his
arrest. We have also spoken to AUSA Peter Davis and the Government has no objection to this

request.
Respectfu

SO ORDERED. 9/1 1/2020

ALISON J. NATHAN, U.S.D.].

 

 

 

 
